DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori et al US 2020/0125441.
	Regarding claim 1, Omori et al discloses a semiconductor device, comprising: a first hardware accelerator and a second hardware accelerator; and a controller configured to operate the first and second hardware accelerators so as to perform a first function and a second function of the respective hardware accelerators in each execution cycle among a plurality of execution cycles, and determine a timing of an execution cycle in which the first and second hardware accelerators are operated with a dual-core lock-step configuration among the execution cycles included in a predetermined period. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 2, Omori et al discloses wherein the controller includes: a register configured to store the predetermined period; and a remaining time period output circuit configured to output a remaining time period in the predetermined period, and the controller determines the timing of the execution cycle in which the first and second hardware accelerators are operated with the dual-core lock-step configuration, based on the predetermined period stored in the register and on the remaining time period output from the remaining time period output circuit. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 3, Omori et al discloses a selector configured to select a first input and a second input respectively input into the first and second hardware accelerators, wherein the controller controls the selector such that an identical input is input into the first and second hardware accelerators, at the timing of the execution cycle in which the first and second hardware accelerators are operated with the dual-core lock-step configuration. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 4, Omori et al discloses a first comparison circuit configured to compare a first output of the first hardware accelerator and a second output of the second hardware accelerator with each other, wherein when the first and second hardware accelerators are in operation with the dual-core lock-step configuration, the controller outputs an alarm signal if the first output and the second output do not coincide with each other as a result of comparison by the first comparison circuit. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 5, Omori et al discloses a second comparison circuit configured to compare the first output of the first hardware accelerator and the second output of the second hardware accelerator with each other, wherein if a first comparison result of the first comparison circuit and a second comparison result of the second comparison circuit do not coincide with each other, the controller outputs the alarm signal. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 6, Omori et al discloses wherein only when the first and second hardware accelerators are in operation with the dual-core lock-step configuration, the first comparison circuit and the second comparison circuit output to the controller, the first comparison result by the first comparison circuit and the second comparison result by the second comparison circuit. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 7, Omori et al discloses wherein only when the first and second hardware accelerators are in operation with the dual-core lock-step configuration, the controller outputs the alarm signal, based on the first comparison result by the first comparison circuit and the second comparison result by the second comparison circuit. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 8, Omori et al discloses wherein the first function and the second function are performed by processes on a first frame image and a second frame image respectively input into the first and second hardware accelerators at every execution cycle. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 9, Omori et al discloses wherein the first function and the second function are object recognition for the first frame image and the second frame image. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 10, Omori et al discloses wherein the semiconductor device is a semiconductor device mounted on an automobile. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 11, Omori et al discloses wherein the predetermined period is a set period from occurrence of a fault in the semiconductor device to detection of the fault. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 12, Omori et al discloses a first memory and a second memory that are volatile memories each having a function of correcting an error of data, and are respectively used by the first and second hardware accelerators to write and read the data, wherein an identical data is input into the first memory and the second memory, at the timing of the execution cycle in which the first and second hardware accelerators are operated with the dual-core lock-step configuration. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 13, Omori et al discloses wherein the controller determines the timing of the execution cycle in which the first and second hardware accelerators are operated with the dual-core lock-step configuration, based on a maximum processing time period of the first and second hardware accelerators. See FIG. 7 and 8 and paragraphs [0109]-[0132].

Regarding claim 14, Omori et al discloses wherein the maximum processing time period is a previously measured value in a first processing time period of the first hardware accelerator and a second processing time period of the second hardware accelerator, or a time period estimated from the measured value. See FIG. 7 and 8 and paragraphs [0109]-[0132].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747